Citation Nr: 1705919	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  06-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, which reopened the claim and denied the benefit sought on appeal. 

In August 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  A January 2013 Board decision held that reopening the claim was appropriate and remanded the issue to the RO via the AMC, in Washington, DC, for further development.  The claim was then returned to the Board.  In a February 2014 decision, the Board denied the claim on the merits.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated the February 2014 Board decision and remanded the issue to the Board for further readjudication.

The Board remanded the issue in April 2016.  The matter has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran's vision disability is a developmental defect for VA purposes. 

2.  The Veteran's developmental defect was not subjected to a superimposed disease or injury which created additional disability.


CONCLUSION OF LAW

Entitlement to service connection for a vision disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated in November 2004 and November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  The Veteran was afforded a VA medical examination in April 2013 and an addendum opinion was obtained in May 2016.  The examination included a review of the Veteran's medical history, an interview and examination of the Veteran, and a supporting rationale for the opinion rendered.  The examination also included sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed vision disability.  Finally, the clarifying addendum opinion provided a thorough basis for the determination.  Therefore, the Board concludes that the VA examination and the addendum opinion are adequate such that the Board can render an informed decision.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).   

The RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included obtaining an addendum opinion regarding his claimed vision disability.  As noted above, a complete addendum opinion was offered in May 2016.  The Board recognizes that the Veteran's representative has asserted that the rationale provided was inadequate.  However, as will be discussed in detail below, the Board has found that the examiner's addendum opinion provides an adequate basis for his determination, which was provided with his medical expertise.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Generally, a veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 304 (b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  However, the presumption of soundness does not apply to cases involving congenital or developmental defects. See 38 C.F.R. §§ 3.303 (c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).

Generally, service connection may not be granted for refractive error of the eye and congenital or developmental defects, as these are not considered a disease or injury for the purpose of determining service connection.  See id.  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  38 U.S.C.A. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin, 22 Vet. App. at 394 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Factual Background

The Veteran contends that his vision disability was aggravated by service.  See e.g., March 2005 Veteran statement.  In November 2004, the Veteran submitted a statement that he has double vision, including when he reads.  In January 2006, the Veteran submitted a statement that during service he had to read documents under adverse lighting conditions such as in the darkened ship and under red lighting fixtures in dark office spaces.  He contends that the exposure to adverse lighting conditions attributed to his decrease in visual acuity and aggravated his vision disability.  In March 2006, the Veteran submitted a statement that his concentration during daily tasks such as walking down a sidewalk is limited by his vision disability.  In May 2013, the Veteran submitted a statement that he wore a gas mask during periods of darkness and adverse lighting.  He stated that he could not suppress seeing double images and that his diplopia was very constant and vexing.

The service treatment records show in-service treatment and diagnoses for the Veteran's vision disability.  A February 1984 service treatment record shows that the Veteran was treated for swollen right eye lid that was tender to the touch, and the Veteran was assessed with possible conjunctivitis.  An August 1985 medical examination noted that the Veteran had a 1/4 inch scar on the right eyelid and above the right eye.  An October 1988 medical examination noted that the Veteran has left eye left lateral deviation on fixed forward gaze consistent with congenital exotropia.  A March 1989 optometry examination indicated that the Veteran had a childhood history of left "lazy eye" and patch treatment.  The condition was noted to affect his depth perception. The lids and conjunctiva were noted as clear.  An April 1989 medical history report noted decreased distance vision acuity; right eye simple myopic astigmatism, "SHA" of the left eye, and left eye exotropia.  In December 1989, the Veteran stated that his eye condition was acceptable during his original enlistment in service.  A December 1989 Medical Board report diagnosed the Veteran with amblyopia, exanopsia, left eye; bilateral refractive error; and left exotropia with associated hyperdeviation.  May 1995 medical examinations noted congenital diplopia/amblyopia, a scar above the right eye, and decreased distance visual acuity with correction in the left eye.  An April 1997 medical examination noted left eye exotropia. 

Post-service records include a February 2004 private treatment record, which shows that the Veteran was assessed with left eye exotropia.  A December 2004 private treatment note indicated that the Veteran's vision acuity was corrected to 20/20 -1 in his right eye and 20/40 +3 in his left eye.  The provider noted that driving was inadvisable due to the intermittent double vision and very poor depth perception.  A February 2006 private treatment record shows that the Veteran has been treated for presbyopia and strabismic amblyopia of the left eye.  

VA treatment records show that the Veteran has been treated for strabismus and amblyopia.  In March 2005, the Veteran's double vision was noted as congenital.  In a June 2007 optometry consultation, the Veteran reported a long history of strabismus and intermittent patching treatment as a child.  VA assessed the Veteran with constant strabismus, alternating exotropia and hypertropia, with intermittent diplopia, amblyopia of the left eye, early macular degeneration of the right eye, presbyopia, and asymmetric optic nerve cupping, but no pallor.  See June 2007 and July 2009 VA treatment records.  

A June 1998 private medical examination showed a history of left exotropia and an amblyopic left eye since childhood.  It was noted that his grandmother had periodically patched his eyes but that it did not help with his aberrant ocular motility problem.  The examiner noted that, since childhood, the Veteran had fixated his vision intermittently between his right eye and his left eye, but primarily used his right eye.  He reported that he could see two images at one time some of the time, but the rest of the time he saw one image.  The Veteran's corrected vision was 20/25 in the right eye and 20/30 +1 in the left eye at distance and 20/2 bilaterally at near.  The Veteran had a constant left exotropia of 8-16 degrees and the examiner did not see the Veteran alternate the fixation to the right eye at any time during the examination.  The Veteran's ocular motility examination was otherwise unremarkable and his intraocular pressures were normal.  The examiner noted that the Veteran had probably always only been able to use one eye at a time due to a large exotropia.  The examiner noted that the Veteran had at least a 50 percent visual disability, but had the opportunity for employment as long as he is not required to operate heavy machinery and that he should not drive.  The examiner noted that the problem was not correctable as it was not really attended to before the age of eight or nine.  

On VA examination in April 2013, the Veteran was diagnosed with alternative exotropia and diplopia.  The examiner stated that the constant alternating exotropia with left hyper almost appears to be a disassociated vertical deviation.  The Veteran's diplopia was noted as constant, and secondary to strabismus.  The examiner noted scarring or disfigurement attributable to the eye condition.  The examiner opined that the Veteran's eye disability clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by service.  The examiner stated that the Veteran has longstanding strabismus (with exotropia and hypertropia) that is alternating and constant.  The examiner noted that in the past the Veteran described his diplopia as intermittent, but by the time of the examination it was constant.  The Veteran was noted as having mild amblyopia of the left eye.  The examiner found that the Veteran's strabismus and diplopia is a developmental defect for VA purposes.  The examiner opined that this development defect was not aggravated by service, and that the increase in severity is due to the natural progress of the defect.  The examiner stated that the Veteran's current diplopia and mild amblyopia is directly related to his developmental strabismus, and "no other factors would have worsened the condition."

An addendum opinion was provided in May 2016.  The examiner provided the following opinion: 

First, just to be clear, I described the veteran's condition in that report as a "developmental defect" rather than congenital.  By definition, "congenital" is present from birth.  Often times, these eye mis-alignments are not truly congenital, but they develop within the first few years of life.  I could not find any evidence that the condition was there at birth, so I called it "developmental".  This does not change the fact that it was present at a very young age and present well before his military time.  

The examiner went on to note that the "semantics" in VA's definition of defect versus disease are "a little difficult in this case."  He noted that, in general, physicians do not consider exotropia to be a disease of the eye.  He indicated that he would call it a disorder, but he realized the limitations caused by the definitions provided by VA.  However, he went on to state that he would define the condition  as a "defect" because of the "more or less" phrase in VA's definition, and the contrast of this condition to a true "disease" such as macular degeneration.

The examiner next addressed whether exotropia can change in magnitude over the years.  Regarding this, he stated "it can...but not by a large magnitude and not in a progressive nature, unless some other event occurs."  So, he stated that he considered the condition "more or less stationary".  He went on to state that "[t]hese strabismus disorders can change as our bodies are growing while we are kids, then they are generally stationary in our young adult years.  Then, they can change some as we hit presbyopia and lose some of our focusing ability.  But, again, this is not by a large degree and we do not expect any progressive changes."

Finally, the examiner opined that the conditions could be exacerbated by certain traumas or injuries but that he found no history of any such occurrences in the Veteran's military history.  He opined that the Veteran's condition clearly presented before his active military status and that he could find no evidence of aggravation by his service time.  

Analysis

Upon review of the foregoing evidence, the Board concludes that the evidence of record shows that the Veteran's vision disability is a developmental defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303 (c), 4.9; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations, such as seeing double.  However, the nature and etiology of a congenital vision disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Additionally, the Board recognizes that the November 2015 Memorandum Decision found that the Board erred in characterizing the Veteran's lay testimony as evidence regarding the etiology of his disability.  The Court noted that the Veteran's lay testimony was offered in support of his contention that the observable symptoms, including his wandering eye and double vision, had worsened over the years.  Thus, the Court found that the Veteran's assertions were offered to support his contention that his vision disability is a disease for VA purposes, which would invoke the applicability of the presumption of soundness.  The Board notes that this evidence is competent insofar as it describes the Veteran's observable symptoms.  However, the determination of whether the Veteran's disability is a congenital or developmental "disease" or "defect" for VA purposes requires specialized medical training and is not susceptible of lay opinion.  As was specifically noted by the May 2016 addendum opinion, the Veteran's condition is a defect for VA purposes because it is "more or less" stationary.  He went on to specifically explain that while exotropia can change in magnitude over the years, it does not change by a large magnitude and not because it is "progressive" in nature.  Instead, the examiner noted that the changes are related to the changes in the human body as it grows and ages.  He emphasized that the condition is not predisposed to progressive changes or any large degree of changes.  He also accounted for the changes that the Veteran has reported by saying that the strabismus disorders change as adults develop presbyopia and lose some focusing ability.  The examiner indicated that the condition is best characterized by the description that it is "more or less" stationary as a defect.  This characterization fits within the description noted by the VA General Counsel opinion on the subject.  VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

Having considered the Veteran's statements as to his symptoms and observations, the Board finds the objective medical results by skilled medical professionals are of significant probative value, as they performed medical examinations and based their opinions on the Veteran's medical history and lay statements.  Furthermore, the medical professionals' opinions reflect their specialized knowledge, training, and experience as to the nature and etiology of the Veteran's vision disability.  Thus, the Veteran's lay opinion that his disability was aggravated by service is outweighed by the opinions of the June 1998 and April 2013 examinations and the May 2016 addendum opinion.  The 2013 VA examination and May 2016 addendum opinion are of especially high probative value as the medical professional performed a thorough examination, reviewed the history, based his opinions on medical principles, provided sufficient rationale for his opinions, and expressly provided an opinion as to whether the Veteran's disability is a developmental defect or disease.  The examiner displayed a keen understanding of the VA definitions and provided in-depth analysis for his determination that the Veteran's vision disability is a defect, and not a disorder, for VA purposes.  The medical findings show that the Veteran has had a vision disability since childhood, and he was intermittently patch treated during childhood.  The examiner who conducted the April 2013 VA examination and provided the May 2016 VA opinion stated that the Veteran's vision disability is a developmental defect for VA purposes, and as noted above, specifically explained why the condition is best characterized as a defect and accounted for any changes the Veteran has experienced.  In light of the April 2013 examination and the May 2016 addendum opinion, the Board finds that the Veteran's vision disability is a developmental defect for VA purposes. 

Because the Veteran's vision disability is a developmental defect for VA purposes, the presumption of soundness does not apply.  See 38 C.F.R. §§ 3.303 (c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).

The examiner who conducted the April 2013 examination and provided the May 2016 opinion reviewed the service treatment records and stated that the Veteran's vision disability clearly and unmistakably was not aggravated by service.  The examiner explained that the Veteran's current diplopia and mild amblyopia is directly related to his developmental strabismus, and "no other factors would have worsened the condition."  Further, in his May 2016 addendum opinion he further explained how the Veteran's condition had remained "more or less stationary" despite the Veteran's perception that the condition had worsened.  As explained above, he accounted for the changes the Veteran has experienced, citing to the changes that occur as the human body grows and ages, including during childhood and as adults "hit presbyopia and lose" some focusing ability.  He reiterated that the changes are not significant and they are not expected as progressive.  Crucially, the examiner did not find evidence of the type of trauma or injury that could exacerbate the condition occurring during the Veteran's military service.  For these reasons, the Board finds that the preponderance of the evidence shows that no additional disability resulted due to the Veteran's vision disability being subject to or aggravated by a superimposed disease or injury in service.

Because the Veteran's vision disability is a developmental defect and there is no additional disability resulting from the Veteran's developmental defect being subject to or aggravated by a superimposed disease or injury in service, the Veteran's vision disability is not a disease or injury for which VA compensation may be paid.  Thus, service connection is not warranted.  See 38 C.F.R. §§ 3.303 (c), 4.9; see generally VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 19, 1990).


ORDER

Entitlement to service connection for a vision disability is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


